Name: Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20Ã December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) NoÃ 3037/90 as well as certain EC Regulations on specific statistical domains Text with EEA relevance
 Type: Regulation
 Subject Matter: economic analysis;  economic conditions
 Date Published: nan

 30.12.2006 EN Official Journal of the European Union L 393/1 REGULATION (EC) No 1893/2006 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Central Bank (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Regulation (EEC) No 3037/90 (3) established the statistical classification of economic activities in the European Community (hereinafter referred to as NACE Rev. 1 or NACE Rev. 1.1). (2) In order to reflect the technological development and structural changes of the economy, an up-to-date classification, called NACE Revision 2, should be established (hereinafter referred to as NACE Rev. 2). (3) An up-to-date classification such as NACE Rev. 2 is central to the Commission's ongoing efforts to modernise the production of Community statistics; it is expected to contribute, through more comparable and relevant data, to better economic governance at both Community and national level. (4) In order to function, the internal market requires statistical standards applicable to the collection, transmission and publication of national and Community statistics so that businesses, financial institutions, governments and all other operators in the internal market can have access to reliable and comparable statistical data. To this end, it is vital that the various categories for classifying activities in the Community be interpreted uniformly in all the Member States. (5) Reliable and comparable statistics are necessary to enable businesses to assess their competitiveness, and are useful to the Community institutions in preventing distortions of competition. (6) The establishment of a revised common statistical classification of economic activities does not oblige Member States to collect, publish or supply data. Only if the Member States use activity classifications linked to the Community classification is it possible to provide integrated information with the reliability, speed, flexibility and degree of detail required for the management of the internal market. (7) Provision should be made for the Member States to be able, in order to meet national requirements, to integrate into their national classifications additional categories based on the statistical classification of economic activities in the Community. (8) The international comparability of economic statistics requires that the Member States and the Community institutions use classifications of economic activities which are directly linked to the International Standard Industrial Classification of all economic activities (ISIC) Rev. 4, as adopted by the Statistical Commission of the United Nations. (9) Use of the classification of economic activities in the Community requires that the Commission be assisted by the Statistical Programme Committee set up by Council Decision 89/382/EEC, Euratom (4) in particular as regards: the examination of problems arising from implementation of NACE Rev. 2; ensuring a fully coordinated transition from NACE Rev. 1 to NACE Rev. 2; and, the preparation of future amendments to NACE Rev. 2. (10) Council Regulation (EEC) No 2186/93 (5) established a common framework for setting up statistical business registers with harmonised definitions, characteristics, scope and updating procedures. (11) The establishment of a revised statistical classification of economic activities makes it necessary to modify specifically various references to NACE Rev. 1 as well as to amend a number of relevant instruments. It is therefore necessary to amend the following instruments: Regulation (EEC) No 3037/90; Council Regulation (EEC) No 3924/91 of 19 December 1991 on the establishment of a Community survey of industrial production (6); Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics (7); Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short term statistics (8); Council Regulation (EC) No 1172/98 of 25 May 1998 on statistical returns in respect of the carriage of goods by road (9); Council Regulation (EC) No 530/1999 of 9 March 1999 concerning structural statistics on earnings and on labour costs (10); Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (11); Regulation (EC) No 450/2003 of the European Parliament and of the Council of 27 February 2003 concerning the labour cost index (12); Regulation (EC) No 48/2004 of the European Parliament and of the Council of 5 December 2003 on the production of annual Community statistics on the steel industry for the reference years 2003-2009 (13); Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (14); and, Regulation (EC) No 1552/2005 of the European Parliament and of the Council of 7 September 2005 on statistics relating to vocational training in enterprises (15). (12) A number of Community instruments need to be amended, according to the specific procedures applicable to them, before transition to NACE Rev. 2, namely: Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community (16); Regulation (EC) No 138/2004 of the European Parliament and of the Council of 5 December 2003 on the economic accounts for agriculture in the Community (17); and Regulation (EC) No 184/2005 of the European Parliament and the Council of 12 January 2005 on Community statistics concerning balance of payments, international trade in services and foreign direct investment (18). (13) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (19). (14) In particular, power should be conferred on the Commission to amend or supplement NACE Rev. 2 in order to take account of technological or economic developments or to align it with other economic and social classifications. Since these measures are of general scope and designed to amend non-essential elements of this Regulation or to supplement this Regulation by the addition of new non-essential elements, they should be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (15) Since the objective of this Regulation, namely the creation of common statistical standards that permit the production of harmonised data, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary to achieve that objective. (16) The Statistical Programme Committee has been consulted, HAVE ADOPTED THIS REGULATION: SECTION I GENERAL PROVISIONS Article 1 Subject matter and scope 1. This Regulation establishes a common statistical classification of economic activities in the European Community, hereinafter referred to as NACE Rev. 2. This classification ensures that Community classifications are relevant to the economic reality and enhances the comparability of national, Community and international classifications and, hence, of national, Community and international statistics. 2. This Regulation shall apply only to the use of the classification for statistical purposes. Article 2 NACE Rev. 2 1. NACE Rev. 2 shall include: (a) a first level consisting of headings identified by an alphabetical code (sections); (b) a second level consisting of headings identified by a two-digit numerical code (divisions); (c) a third level consisting of headings identified by a three-digit numerical code (groups); and (d) a fourth level consisting of headings identified by a four-digit numerical code (classes). 2. NACE Rev. 2 is set out in Annex I. Article 3 Use of NACE Rev. 2 The Commission shall use NACE Rev. 2 for all statistics classified according to economic activities. Article 4 National classifications of economic activities 1. Member States' statistics presented according to economic activities shall be produced using NACE Rev. 2 or a national classification derived therefrom. 2. The national classification may introduce additional headings and levels and a different coding may be used. Each of the levels, except for the highest, shall consist of either the same headings as the corresponding NACE Rev. 2 level or headings constituting an exact breakdown thereof. 3. Member States shall forward to the Commission, for its approval prior to their publication, the drafts defining or modifying their national classifications. The Commission shall check the conformity of these drafts with paragraph 2 within two months. The Commission shall transmit the approved national classification to the other Member States for information. The Member States' national classifications shall include a table of correspondence between the national classifications and NACE Rev. 2. 4. In the event of incompatibility between certain NACE Rev. 2 headings and the national economic structure, the Commission may authorise a Member State to use an aggregation of NACE Rev. 2 headings in a specific sector. To obtain such an authorisation, the Member State concerned must provide the Commission with all the necessary information to consider its request. The Commission shall decide within three months. However, notwithstanding the provisions of paragraph 2, such an authorisation shall not entitle the Member State concerned to subdivide the aggregated headings in a way different from NACE Rev. 2. 5. The Commission shall, together with the Member State concerned, periodically review the authorisations granted under paragraph 4 to verify whether they remain justified. Article 5 Commission activities The Commission, in cooperation with the Member States, shall ensure the dissemination, maintenance and promotion of NACE Rev. 2, in particular by: (a) drafting, updating and publishing explanatory notes for NACE Rev. 2; (b) drawing up and publishing guidelines for classifying statistical units in accordance with NACE Rev. 2; (c) publishing correspondence tables between NACE Rev. 1.1 and NACE Rev. 2 and between NACE Rev. 2 and NACE Rev. 1.1; and (d) working to improve consistency with other social and economic classifications. Article 6 Implementing measures 1. The following measures for implementing NACE Rev. 2 shall be adopted in accordance with the regulatory procedure referred to in Article 7(2): (a) decisions required in case of problems arising from implementation of NACE Rev. 2, including the assignment of economic activities to specific classes; and (b) technical measures ensuring a fully coordinated transition from NACE Rev. 1.1 to NACE Rev. 2, especially with respect to issues related to breaks in time series, including double reporting and back-casting of time series. 2. Measures relating to NACE Rev. 2 with a view to amending or supplementing non-essential elements of this Regulation, which are designed for the following purposes, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3): (a) to take account of technological or economic developments; or (b) to align it with other economic and social classifications. 3. Consideration shall be given to the principle that the benefits of updating NACE Rev. 2 must outweigh its costs, and to the principle that additional costs and burdens remain within a reasonable limit. Article 7 Committee 1. The Commission shall be assisted by the Statistical Programme Committee, established by Decision 89/382/EEC, Euratom. 2. Where reference is made to this paragraph, the procedure laid down in Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, the procedure laid down in Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 8 Implementation of NACE Rev. 2 1. Statistical units referred to in business registers, as set up according to Regulation (EEC) No 2186/93, shall be classified according to NACE Rev. 2. 2. Statistics referring to economic activities performed from 1 January 2008 onwards shall be produced by Member States using NACE Rev. 2 or with a national classification derived therefrom pursuant to Article 4. 3. By way of derogation from paragraph 2, short-term statistics governed by Regulation (EC) No 1165/98 and the labour-cost index governed by Regulation (EC) No 450/2003 shall be produced using NACE Rev. 2 from 1 January 2009. 4. The provision of paragraph 2 shall not apply for the production of the following statistics: (a) national accounts statistics under Regulation (EC) No 2223/96; (b) economic accounts for agriculture under Regulation (EC) No 138/2004; and (c) statistics concerning balance of payments, international trade in services and foreign direct investment under Regulation (EC) No 184/2005. SECTION II AMENDMENTS TO RELATED ACTS Article 9 Amendments to Regulation (EEC) No 3037/90 Articles 3, 10, and 12 of Regulation (EEC) No 3037/90 shall be deleted. Article 10 Amendments to Regulation (EEC) No 3924/91 Regulation (EEC) No 3924/91 is hereby amended as follows: (1) NACE Rev. 1 shall be replaced by NACE Rev. 2 throughout the text. (2) Article 2(1) shall be replaced by the following: 1. The field covered by the survey referred to in Article 1 shall be that of the activities in sections B and C of the classification of economic activities in the European Community (NACE Rev. 2).. Article 11 Amendments to Regulation (EC, Euratom) No 58/97 Regulation (EC, Euratom) No 58/97 is hereby amended as follows: (1) NACE Rev. 1 shall be replaced by NACE Rev. 2 throughout the text and annexes with the exception of Annex 1, Section 10 Reports and pilot studies, Annex 3, Section 5 First reference year and Annex 3, Section 9 Reports and pilot studies where the reference to NACE Rev. 1 is maintained. (2) Article 3(1) shall be replaced by the following: 1. This Regulation shall cover all market activities in Sections B to N and P to S of the statistical classification of economic activities in the European Community (NACE Rev. 2).. (3) The Annexes shall be amended in accordance with Annex II to this Regulation. Article 12 Amendment to Regulation (EC) No 1165/98 Regulation (EC) No 1165/98 is hereby amended as follows: (1) Article 2(1) shall be replaced by the following: 1. This Regulation shall apply to all market activities in Sections B to N and P to S of the statistical classification of economic activities in the European Community (NACE Rev. 2).. (2) In Article 17, the following points shall be added: (k) the first base year to be applied for time series in NACE Rev. 2; (l) for time series prior to 2009, to be transmitted according to NACE Rev. 2, the level of detail, the form, the first reference period, and the reference period.. (3) The Annexes shall be amended in accordance with Annex III to this Regulation. Article 13 Amendment to Regulation (EC) No 1172/98 In Regulation (EC) No 1172/98, the terms: NACE Rev. 1 and NACE Rev. 1.1 shall be replaced by NACE Rev. 2 throughout the text and the annexes. Article 14 Amendment to Regulation (EC) No 530/1999 Regulation (EC) No 530/1999 is hereby amended as follows: (1) NACE Rev. 1 shall be replaced by NACE Rev. 2 throughout the text. (2) In Article 3: (a) paragraph 1 shall be replaced by the following: 1. The statistics shall cover all economic activities defined in sections B (Mining and quarrying), C (Manufacturing), D (Electricity, gas, steam and air conditioning supply), E (Water supply; sewerage, waste management and remediation activities), F (Construction), G (Wholesale and retail trade; repair of motor vehicles and motorcycles), H (Transportation and storage), I (Accommodation and food service activities), J (Information and communication activities), K (Financial and insurance activities), L (Real estate activities), M (Professional, scientific and technical activities), N (Administrative and support service activities), P (Education), Q (Human health and social work activities), R (Arts, entertainment and recreation activities) and S (Other service activities) of the statistical classification of economic activities in the European Community (NACE Rev. 2).; (b) paragraph 2 shall be deleted. Article 15 Amendment to Regulation (EC) No 2150/2002 Regulation (EC) No 2150/2002 is hereby amended as follows: (1) NACE Rev. 1 and NACE Rev. 1.1 shall be replaced by NACE Rev. 2 throughout the text and annexes. (2) Annex I to Regulation (EC) No 2150/2002 shall be amended in accordance with Annex IV to this Regulation. Article 16 Amendment to Regulation (EC) No 450/2003 Regulation (EC) No 450/2003 is hereby amended as follows: (1) NACE Rev. 1 shall be replaced by NACE Rev. 2 throughout the text. (2) Article 3 shall be replaced by the following: Article 3 Scope 1. This Regulation shall apply to all activities defined in sections B to S of NACE Rev. 2. 2. The inclusion of economic activities defined by NACE Rev. 2 sections O to S in the scope of this Regulation shall be determined in accordance with the procedure referred to in Article 12(2), taking into account the feasibility studies defined in Article 10.. (3) Article 5 shall be replaced by the following: Article 5 Frequency and back data 1. The data for the LCI shall first be compiled according to NACE Rev. 2 for the first quarter of 2009, and thereafter for each quarter (ending on 31 March, 30 June, 30 September and 31 December of each year). 2. Back data from the first quarter of 2000 to the fourth quarter of 2008 shall be made available by the Member States. The back data shall be provided for each of the NACE Rev. 2 sections B to N and for the labour cost items mentioned in Article 4(1).. (4) Article 6(3) shall be replaced by the following: 3. The back data referred to in Article 5 shall be transmitted to the Commission (Eurostat) at the same time as the LCI for the first quarter of 2009.. (5) In Article 11 point (c) shall be replaced by the following: (c) inclusion of NACE Rev. 2 sections O to S (Article 3);. Article 17 Amendment to Regulation (EC) No 48/2004 The first paragraph of Article 3 of Regulation (EC) No 48/2004 shall be replaced by the following: This Regulation shall cover data on the steel industry, which is defined as group 24.1 of the statistical classification of economic activities in the European Community (NACE Rev. 2).. Article 18 Amendment to Regulation (EC) No 808/2004 Annex I to Regulation (EC) No 808/2004 shall be amended in accordance with Annex V to this Regulation. Article 19 Amendment to Regulation (EC) No 1552/2005 Regulation (EC) No 1552/2005 is hereby amended as follows: (1) NACE Rev. 1.1 shall be replaced by NACE Rev. 2 throughout the text. (2) Article 2(2) shall be deleted. (3) Article 4 shall be replaced by the following: Article 4 Scope of statistics The statistics on the vocational training in enterprises shall cover at least all economic activities defined in sections B to N and R to S of NACE Rev. 2.. SECTION III FINAL PROVISIONS Article 20 Transitional provisions When complying with the requirements of Regulation (EC, Euratom) No 58/97, Member States shall transmit to the Commission (Eurostat) structural business statistics referring to the calendar year 2008 according to both NACE Rev. 1.1 and NACE Rev. 2. For each of the Annexes to Regulation (EC, Euratom) No 58/97, the list of characteristics and the required breakdowns to be transmitted according to NACE Rev.1.1 shall be decided in accordance with the procedure laid down in Article 13 of that Regulation. Article 21 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President J. KORKEAOJA (1) OJ C 79, 1.4.2006, p. 31. (2) Opinion of the European Parliament of 12 October 2006 (not yet published in the Official Journal) and the Council Decision of 19 December 2006. (3) OJ L 293, 24.10.1990, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1.). (4) OJ L 181, 28.6.1989, p. 47. (5) OJ L 196, 5.8.1993, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (6) OJ L 374, 31.12.1991, p. 1. Regulation as amended by Regulation (EC) No 1882/2003. (7) OJ L 14, 17.1.1997, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (8) OJ L 162, 5.6.1998, p. 1. Regulation as last amended by Regulation (EC) No 1503/2006 of the European Parliament and of the Council (OJ L 281,12.10.2006, p. 15). (9) OJ L 163, 6.6.1998, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (10) OJ L 63, 12.3.1999, p. 6. Regulation as last amended by Regulation (EC) No 1882/2003. (11) OJ L 332, 9.12.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 783/2005 (OJ L 131, 25.5.2005, p. 38). (12) OJ L 69, 13.3.2003, p. 1. (13) OJ L 7, 13.1.2004, p. 1. (14) OJ L 143, 30.4.2004, p. 49. (15) OJ L 255, 30.9.2005, p. 1. (16) OJ L 310, 30.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 1267/2003 of the European Parliament and of the Council (OJ L 180, 18.7.2003, p. 1). (17) OJ L 33, 5.2.2004, p. 1. Regulation as amended by Commission Regulation (EC) No 909/2006 (OJ L 168, 21.6.2006, p. 14). (18) OJ L 35, 8.2.2005, p. 23. Regulation as amended by Commission Regulation (EC) No 602/2006 (OJ L 106, 19.4.2006, p. 10). (19) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). ANNEX I NACE REV. 2 n.e.c. : not elsewhere classified * part of Division Group Class ISIC Rev. 4 SECTION A  AGRICULTURE, FORESTRY AND FISHING 01 Crop and animal production, hunting and related service activities 01.1 Growing of non-perennial crops 01.11 Growing of cereals (except rice), leguminous crops and oil seeds 0111 01.12 Growing of rice 0112 01.13 Growing of vegetables and melons, roots and tubers 0113 01.14 Growing of sugar cane 0114 01.15 Growing of tobacco 0115 01.16 Growing of fibre crops 0116 01.19 Growing of other non-perennial crops 0119 01.2 Growing of perennial crops 01.21 Growing of grapes 0121 01.22 Growing of tropical and subtropical fruits 0122 01.23 Growing of citrus fruits 0123 01.24 Growing of pome fruits and stone fruits 0124 01.25 Growing of other tree and bush fruits and nuts 0125 01.26 Growing of oleaginous fruits 0126 01.27 Growing of beverage crops 0127 01.28 Growing of spices, aromatic, drug and pharmaceutical crops 0128 01.29 Growing of other perennial crops 0129 01.3 Plant propagation 01.30 Plant propagation 0130 01.4 Animal production 01.41 Raising of dairy cattle 0141* 01.42 Raising of other cattle and buffaloes 0141* 01.43 Raising of horses and other equines 0142 01.44 Raising of camels and camelids 0143 01.45 Raising of sheep and goats 0144 01.46 Raising of swine/pigs 0145 01.47 Raising of poultry 0146 01.49 Raising of other animals 0149 01.5 Mixed farming 01.50 Mixed farming 0150 01.6 Support activities to agriculture and post-harvest crop activities 01.61 Support activities for crop production 0161 01.62 Support activities for animal production 0162 01.63 Post-harvest crop activities 0163 01.64 Seed processing for propagation 0164 01.7 Hunting, trapping and related service activities 01.70 Hunting, trapping and related service activities 0170 02 Forestry and logging 02.1 Silviculture and other forestry activities 02.10 Silviculture and other forestry activities 0210 02.2 Logging 02.20 Logging 0220 02.3 Gathering of wild growing non-wood products 02.30 Gathering of wild growing non-wood products 0230 02.4 Support services to forestry 02.40 Support services to forestry 0240 03 Fishing and aquaculture 03.1 Fishing 03.11 Marine fishing 0311 03.12 Freshwater fishing 0312 03.2 Aquaculture 03.21 Marine aquaculture 0321 03.22 Freshwater aquaculture 0322 SECTION B  MINING AND QUARRYING 05 Mining of coal and lignite 05.1 Mining of hard coal 05.10 Mining of hard coal 0510 05.2 Mining of lignite 05.20 Mining of lignite 0520 06 Extraction of crude petroleum and natural gas 06.1 Extraction of crude petroleum 06.10 Extraction of crude petroleum 0610 06.2 Extraction of natural gas 06.20 Extraction of natural gas 0620 07 Mining of metal ores 07.1 Mining of iron ores 07.10 Mining of iron ores 0710 07.2 Mining of non-ferrous metal ores 07.21 Mining of uranium and thorium ores 0721 07.29 Mining of other non-ferrous metal ores 0729 08 Other mining and quarrying 08.1 Quarrying of stone, sand and clay 08.11 Quarrying of ornamental and building stone, limestone, gypsum, chalk and slate 0810* 08.12 Operation of gravel and sand pits; mining of clays and kaolin 0810* 08.9 Mining and quarrying n.e.c. 08.91 Mining of chemical and fertiliser minerals 0891 08.92 Extraction of peat 0892 08.93 Extraction of salt 0893 08.99 Other mining and quarrying n.e.c. 0899 09 Mining support service activities 09.1 Support activities for petroleum and natural gas extraction 09.10 Support activities for petroleum and natural gas extraction 0910 09.9 Support activities for other mining and quarrying 09.90 Support activities for other mining and quarrying 0990 SECTION C  MANUFACTURING 10 Manufacture of food products 10.1 Processing and preserving of meat and production of meat products 10.11 Processing and preserving of meat 1010* 10.12 Processing and preserving of poultry meat 1010* 10.13 Production of meat and poultry meat products 1010* 10.2 Processing and preserving of fish, crustaceans and molluscs 10.20 Processing and preserving of fish, crustaceans and molluscs 1020 10.3 Processing and preserving of fruit and vegetables 10.31 Processing and preserving of potatoes 1030* 10.32 Manufacture of fruit and vegetable juice 1030* 10.39 Other processing and preserving of fruit and vegetables 1030* 10.4 Manufacture of vegetable and animal oils and fats 10.41 Manufacture of oils and fats 1040* 10.42 Manufacture of margarine and similar edible fats 1040* 10.5 Manufacture of dairy products 10.51 Operation of dairies and cheese making 1050* 10.52 Manufacture of ice cream 1050* 10.6 Manufacture of grain mill products, starches and starch products 10.61 Manufacture of grain mill products 1061 10.62 Manufacture of starches and starch products 1062 10.7 Manufacture of bakery and farinaceous products 10.71 Manufacture of bread; manufacture of fresh pastry goods and cakes 1071* 10.72 Manufacture of rusks and biscuits; manufacture of preserved pastry goods and cakes 1071* 10.73 Manufacture of macaroni, noodles, couscous and similar farinaceous products 1074 10.8 Manufacture of other food products 10.81 Manufacture of sugar 1072 10.82 Manufacture of cocoa, chocolate and sugar confectionery 1073 10.83 Processing of tea and coffee 1079* 10.84 Manufacture of condiments and seasonings 1079* 10.85 Manufacture of prepared meals and dishes 1075 10.86 Manufacture of homogenised food preparations and dietetic food 1079* 10.89 Manufacture of other food products n.e.c. 1079* 10.9 Manufacture of prepared animal feeds 10.91 Manufacture of prepared feeds for farm animals 1080* 10.92 Manufacture of prepared pet foods 1080* 11 Manufacture of beverages 11.0 Manufacture of beverages 11.01 Distilling, rectifying and blending of spirits 1101 11.02 Manufacture of wine from grape 1102* 11.03 Manufacture of cider and other fruit wines 1102* 11.04 Manufacture of other non-distilled fermented beverages 1102* 11.05 Manufacture of beer 1103* 11.06 Manufacture of malt 1103* 11.07 Manufacture of soft drinks; production of mineral waters and other bottled waters 1104 12 Manufacture of tobacco products 12.0 Manufacture of tobacco products 12.00 Manufacture of tobacco products 1200 13 Manufacture of textiles 13.1 Preparation and spinning of textile fibres 13.10 Preparation and spinning of textile fibres 1311 13.2 Weaving of textiles 13.20 Weaving of textiles 1312 13.3 Finishing of textiles 13.30 Finishing of textiles 1313 13.9 Manufacture of other textiles 13.91 Manufacture of knitted and crocheted fabrics 1391 13.92 Manufacture of made-up textile articles, except apparel 1392 13.93 Manufacture of carpets and rugs 1393 13.94 Manufacture of cordage, rope, twine and netting 1394 13.95 Manufacture of non-wovens and articles made from non-wovens, except apparel 1399* 13.96 Manufacture of other technical and industrial textiles 1399* 13.99 Manufacture of other textiles n.e.c. 1399* 14 Manufacture of wearing apparel 14.1 Manufacture of wearing apparel, except fur apparel 14.11 Manufacture of leather clothes 1410* 14.12 Manufacture of workwear 1410* 14.13 Manufacture of other outerwear 1410* 14.14 Manufacture of underwear 1410* 14.19 Manufacture of other wearing apparel and accessories 1410* 14.2 Manufacture of articles of fur 14.20 Manufacture of articles of fur 1420 14.3 Manufacture of knitted and crocheted apparel 14.31 Manufacture of knitted and crocheted hosiery 1430* 14.39 Manufacture of other knitted and crocheted apparel 1430* 15 Manufacture of leather and related products 15.1 Tanning and dressing of leather; manufacture of luggage, handbags, saddlery and harness; dressing and dyeing of fur 15.11 Tanning and dressing of leather; dressing and dyeing of fur 1511 15.12 Manufacture of luggage, handbags and the like, saddlery and harness 1512 15.2 Manufacture of footwear 15.20 Manufacture of footwear 1520 16 Manufacture of wood and of products of wood and cork, except furniture; manufacture of articles of straw and plaiting materials 16.1 Sawmilling and planing of wood 16.10 Sawmilling and planing of wood 1610 16.2 Manufacture of products of wood, cork, straw and plaiting materials 16.21 Manufacture of veneer sheets and wood-based panels 1621 16.22 Manufacture of assembled parquet floors 1622* 16.23 Manufacture of other builders' carpentry and joinery 1622* 16.24 Manufacture of wooden containers 1623 16.29 Manufacture of other products of wood; manufacture of articles of cork, straw and plaiting materials 1629 17 Manufacture of paper and paper products 17.1 Manufacture of pulp, paper and paperboard 17.11 Manufacture of pulp 1701* 17.12 Manufacture of paper and paperboard 1701* 17.2 Manufacture of articles of paper and paperboard 17.21 Manufacture of corrugated paper and paperboard and of containers of paper and paperboard 1702 17.22 Manufacture of household and sanitary goods and of toilet requisites 1709* 17.23 Manufacture of paper stationery 1709* 17.24 Manufacture of wallpaper 1709* 17.29 Manufacture of other articles of paper and paperboard 1709* 18 Printing and reproduction of recorded media 18.1 Printing and service activities related to printing 18.11 Printing of newspapers 1811* 18.12 Other printing 1811* 18.13 Pre-press and pre-media services 1812* 18.14 Binding and related services 1812* 18.2 Reproduction of recorded media 18.20 Reproduction of recorded media 1820 19 Manufacture of coke and refined petroleum products 19.1 Manufacture of coke oven products 19.10 Manufacture of coke oven products 1910 19.2 Manufacture of refined petroleum products 19.20 Manufacture of refined petroleum products 1920 20 Manufacture of chemicals and chemical products 20.1 Manufacture of basic chemicals, fertilisers and nitrogen compounds, plastics and synthetic rubber in primary forms 20.11 Manufacture of industrial gases 2011* 20.12 Manufacture of dyes and pigments 2011* 20.13 Manufacture of other inorganic basic chemicals 2011* 20.14 Manufacture of other organic basic chemicals 2011* 20.15 Manufacture of fertilisers and nitrogen compounds 2012 20.16 Manufacture of plastics in primary forms 2013* 20.17 Manufacture of synthetic rubber in primary forms 2013* 20.2 Manufacture of pesticides and other agrochemical products 20.20 Manufacture of pesticides and other agrochemical products 2021 20.3 Manufacture of paints, varnishes and similar coatings, printing ink and mastics 20.30 Manufacture of paints, varnishes and similar coatings, printing ink and mastics 2022 20.4 Manufacture of soap and detergents, cleaning and polishing preparations, perfumes and toilet preparations 20.41 Manufacture of soap and detergents, cleaning and polishing preparations 2023* 20.42 Manufacture of perfumes and toilet preparations 2023* 20.5 Manufacture of other chemical products 20.51 Manufacture of explosives 2029* 20.52 Manufacture of glues 2029* 20.53 Manufacture of essential oils 2029* 20.59 Manufacture of other chemical products n.e.c. 2029* 20.6 Manufacture of man-made fibres 20.60 Manufacture of man-made fibres 2030 21 Manufacture of basic pharmaceutical products and pharmaceutical preparations 21.1 Manufacture of basic pharmaceutical products 21.10 Manufacture of basic pharmaceutical products 2100* 21.2 Manufacture of pharmaceutical preparations 21.20 Manufacture of pharmaceutical preparations 2100* 22 Manufacture of rubber and plastic products 22.1 Manufacture of rubber products 22.11 Manufacture of rubber tyres and tubes; retreading and rebuilding of rubber tyres 2211 22.19 Manufacture of other rubber products 2219 22.2 Manufacture of plastics products 22.21 Manufacture of plastic plates, sheets, tubes and profiles 2220* 22.22 Manufacture of plastic packing goods 2220* 22.23 Manufacture of builders' ware of plastic 2220* 22.29 Manufacture of other plastic products 2220* 23 Manufacture of other non-metallic mineral products 23.1 Manufacture of glass and glass products 23.11 Manufacture of flat glass 2310* 23.12 Shaping and processing of flat glass 2310* 23.13 Manufacture of hollow glass 2310* 23.14 Manufacture of glass fibres 2310* 23.19 Manufacture and processing of other glass, including technical glassware 2310* 23.2 Manufacture of refractory products 23.20 Manufacture of refractory products 2391 23.3 Manufacture of clay building materials 23.31 Manufacture of ceramic tiles and flags 2392* 23.32 Manufacture of bricks, tiles and construction products, in baked clay 2392* 23.4 Manufacture of other porcelain and ceramic products 23.41 Manufacture of ceramic household and ornamental articles 2393* 23.42 Manufacture of ceramic sanitary fixtures 2393* 23.43 Manufacture of ceramic insulators and insulating fittings 2393* 23.44 Manufacture of other technical ceramic products 2393* 23.49 Manufacture of other ceramic products 2393* 23.5 Manufacture of cement, lime and plaster 23.51 Manufacture of cement 2394* 23.52 Manufacture of lime and plaster 2394* 23.6 Manufacture of articles of concrete, cement and plaster 23.61 Manufacture of concrete products for construction purposes 2395* 23.62 Manufacture of plaster products for construction purposes 2395* 23.63 Manufacture of ready-mixed concrete 2395* 23.64 Manufacture of mortars 2395* 23.65 Manufacture of fibre cement 2395* 23.69 Manufacture of other articles of concrete, plaster and cement 2395* 23.7 Cutting, shaping and finishing of stone 23.70 Cutting, shaping and finishing of stone 2396 23.9 Manufacture of abrasive products and non-metallic mineral products n.e.c. 23.91 Production of abrasive products 2399* 23.99 Manufacture of other non-metallic mineral products n.e.c. 2399* 24 Manufacture of basic metals 24.1 Manufacture of basic iron and steel and of ferro-alloys 24.10 Manufacture of basic iron and steel and of ferro-alloys 2410* 24.2 Manufacture of tubes, pipes, hollow profiles and related fittings, of steel 24.20 Manufacture of tubes, pipes, hollow profiles and related fittings, of steel 2410* 24.3 Manufacture of other products of first processing of steel 24.31 Cold drawing of bars 2410* 24.32 Cold rolling of narrow strip 2410* 24.33 Cold forming or folding 2410* 24.34 Cold drawing of wire 2410* 24.4 Manufacture of basic precious and other non-ferrous metals 24.41 Precious metals production 2420* 24.42 Aluminium production 2420* 24.43 Lead, zinc and tin production 2420* 24.44 Copper production 2420* 24.45 Other non-ferrous metal production 2420* 24.46 Processing of nuclear fuel 2420* 24.5 Casting of metals 24.51 Casting of iron 2431* 24.52 Casting of steel 2431* 24.53 Casting of light metals 2432* 24.54 Casting of other non-ferrous metals 2432* 25 Manufacture of fabricated metal products, except machinery and equipment 25.1 Manufacture of structural metal products 25.11 Manufacture of metal structures and parts of structures 2511* 25.12 Manufacture of doors and windows of metal 2511* 25.2 Manufacture of tanks, reservoirs and containers of metal 25.21 Manufacture of central heating radiators and boilers 2512* 25.29 Manufacture of other tanks, reservoirs and containers of metal 2512* 25.3 Manufacture of steam generators, except central heating hot water boilers 25.30 Manufacture of steam generators, except central heating hot water boilers 2513 25.4 Manufacture of weapons and ammunition 25.40 Manufacture of weapons and ammunition 2520 25.5 Forging, pressing, stamping and roll-forming of metal; powder metallurgy 25.50 Forging, pressing, stamping and roll-forming of metal; powder metallurgy 2591 25.6 Treatment and coating of metals; machining 25.61 Treatment and coating of metals 2592* 25.62 Machining 2592* 25.7 Manufacture of cutlery, tools and general hardware 25.71 Manufacture of cutlery 2593* 25.72 Manufacture of locks and hinges 2593* 25.73 Manufacture of tools 2593* 25.9 Manufacture of other fabricated metal products 25.91 Manufacture of steel drums and similar containers 2599* 25.92 Manufacture of light metal packaging 2599* 25.93 Manufacture of wire products, chain and springs 2599* 25.94 Manufacture of fasteners and screw machine products 2599* 25.99 Manufacture of other fabricated metal products n.e.c. 2599* 26 Manufacture of computer, electronic and optical products 26.1 Manufacture of electronic components and boards 26.11 Manufacture of electronic components 2610* 26.12 Manufacture of loaded electronic boards 2610* 26.2 Manufacture of computers and peripheral equipment 26.20 Manufacture of computers and peripheral equipment 2620 26.3 Manufacture of communication equipment 26.30 Manufacture of communication equipment 2630 26.4 Manufacture of consumer electronics 26.40 Manufacture of consumer electronics 2640 26.5 Manufacture of instruments and appliances for measuring, testing and navigation; watches and clocks 26.51 Manufacture of instruments and appliances for measuring, testing and navigation 2651 26.52 Manufacture of watches and clocks 2652 26.6 Manufacture of irradiation, electromedical and electrotherapeutic equipment 26.60 Manufacture of irradiation, electromedical and electrotherapeutic equipment 2660 26.7 Manufacture of optical instruments and photographic equipment 26.70 Manufacture of optical instruments and photographic equipment 2670 26.8 Manufacture of magnetic and optical media 26.80 Manufacture of magnetic and optical media 2680 27 Manufacture of electrical equipment 27.1 Manufacture of electric motors, generators, transformers and electricity distribution and control apparatus 27.11 Manufacture of electric motors, generators and transformers 2710* 27.12 Manufacture of electricity distribution and control apparatus 2710* 27.2 Manufacture of batteries and accumulators 27.20 Manufacture of batteries and accumulators 2720 27.3 Manufacture of wiring and wiring devices 27.31 Manufacture of fibre optic cables 2731 27.32 Manufacture of other electronic and electric wires and cables 2732 27.33 Manufacture of wiring devices 2733 27.4 Manufacture of electric lighting equipment 27.40 Manufacture of electric lighting equipment 2740 27.5 Manufacture of domestic appliances 27.51 Manufacture of electric domestic appliances 2750* 27.52 Manufacture of non-electric domestic appliances 2750* 27.9 Manufacture of other electrical equipment 27.90 Manufacture of other electrical equipment 2790 28 Manufacture of machinery and equipment n.e.c. 28.1 Manufacture of general  purpose machinery 28.11 Manufacture of engines and turbines, except aircraft, vehicle and cycle engines 2811 28.12 Manufacture of fluid power equipment 2812 28.13 Manufacture of other pumps and compressors 2813* 28.14 Manufacture of other taps and valves 2813* 28.15 Manufacture of bearings, gears, gearing and driving elements 2814 28.2 Manufacture of other general-purpose machinery 28.21 Manufacture of ovens, furnaces and furnace burners 2815 28.22 Manufacture of lifting and handling equipment 2816 28.23 Manufacture of office machinery and equipment (except computers and peripheral equipment) 2817 28.24 Manufacture of power-driven hand tools 2818 28.25 Manufacture of non-domestic cooling and ventilation equipment 2819* 28.29 Manufacture of other general-purpose machinery n.e.c. 2819* 28.3 Manufacture of agricultural and forestry machinery 28.30 Manufacture of agricultural and forestry machinery 2821 28.4 Manufacture of metal forming machinery and machine tools 28.41 Manufacture of metal forming machinery 2822* 28.49 Manufacture of other machine tools 2822* 28.9 Manufacture of other special-purpose machinery 28.91 Manufacture of machinery for metallurgy 2823 28.92 Manufacture of machinery for mining, quarrying and construction 2824 28.93 Manufacture of machinery for food, beverage and tobacco processing 2825 28.94 Manufacture of machinery for textile, apparel and leather production 2826 28.95 Manufacture of machinery for paper and paperboard production 2829* 28.96 Manufacture of plastic and rubber machinery 2829* 28.99 Manufacture of other special-purpose machinery n.e.c. 2829* 29 Manufacture of motor vehicles, trailers and semi-trailers 29.1 Manufacture of motor vehicles 29.10 Manufacture of motor vehicles 2910 29.2 Manufacture of bodies (coachwork) for motor vehicles; manufacture of trailers and semi-trailers 29.20 Manufacture of bodies (coachwork) for motor vehicles; manufacture of trailers and semi-trailers 2920 29.3 Manufacture of parts and accessories for motor vehicles 29.31 Manufacture of electrical and electronic equipment for motor vehicles 2930* 29.32 Manufacture of other parts and accessories for motor vehicles 2930* 30 Manufacture of other transport equipment 30.1 Building of ships and boats 30.11 Building of ships and floating structures 3011 30.12 Building of pleasure and sporting boats 3012 30.2 Manufacture of railway locomotives and rolling stock 30.20 Manufacture of railway locomotives and rolling stock 3020 30.3 Manufacture of air and spacecraft and related machinery 30.30 Manufacture of air and spacecraft and related machinery 3030 30.4 Manufacture of military fighting vehicles 30.40 Manufacture of military fighting vehicles 3040 30.9 Manufacture of transport equipment n.e.c. 30.91 Manufacture of motorcycles 3091 30.92 Manufacture of bicycles and invalid carriages 3092 30.99 Manufacture of other transport equipment n.e.c. 3099 31 Manufacture of furniture 31.0 Manufacture of furniture 31.01 Manufacture of office and shop furniture 3100* 31.02 Manufacture of kitchen furniture 3100* 31.03 Manufacture of mattresses 3100* 31.09 Manufacture of other furniture 3100* 32 Other manufacturing 32.1 Manufacture of jewellery, bijouterie and related articles 32.11 Striking of coins 3211* 32.12 Manufacture of jewellery and related articles 3211* 32.13 Manufacture of imitation jewellery and related articles 3212 32.2 Manufacture of musical instruments 32.20 Manufacture of musical instruments 3220 32.3 Manufacture of sports goods 32.30 Manufacture of sports goods 3230 32.4 Manufacture of games and toys 32.40 Manufacture of games and toys 3240 32.5 Manufacture of medical and dental instruments and supplies 32.50 Manufacture of medical and dental instruments and supplies 3250 32.9 Manufacturing n.e.c. 32.91 Manufacture of brooms and brushes 3290* 32.99 Other manufacturing n.e.c. 3290* 33 Repair and installation of machinery and equipment 33.1 Repair of fabricated metal products, machinery and equipment 33.11 Repair of fabricated metal products 3311 33.12 Repair of machinery 3312 33.13 Repair of electronic and optical equipment 3313 33.14 Repair of electrical equipment 3314 33.15 Repair and maintenance of ships and boats 3315* 33.16 Repair and maintenance of aircraft and spacecraft 3315* 33.17 Repair and maintenance of other transport equipment 3315* 33.19 Repair of other equipment 3319 33.2 Installation of industrial machinery and equipment 33.20 Installation of industrial machinery and equipment 3320 SECTION D  ELECTRICITY, GAS, STEAM AND AIR CONDITIONING SUPPLY 35 Electricity, gas, steam and air conditioning supply 35.1 Electric power generation, transmission and distribution 35.11 Production of electricity 3510* 35.12 Transmission of electricity 3510* 35.13 Distribution of electricity 3510* 35.14 Trade of electricity 3510* 35.2 Manufacture of gas; distribution of gaseous fuels through mains 35.21 Manufacture of gas 3520* 35.22 Distribution of gaseous fuels through mains 3520* 35.23 Trade of gas through mains 3520* 35.3 Steam and air conditioning supply 35.30 Steam and air conditioning supply 3530 SECTION E  WATER SUPPLY; SEWERAGE, WASTE MANAGEMENT AND REMEDIATION ACTIVITIES 36 Water collection, treatment and supply 36.0 Water collection, treatment and supply 36.00 Water collection, treatment and supply 3600 37 Sewerage 37.0 Sewerage 37.00 Sewerage 3700 38 Waste collection, treatment and disposal activities; materials recovery 38.1 Waste collection 38.11 Collection of non-hazardous waste 3811 38.12 Collection of hazardous waste 3812 38.2 Waste treatment and disposal 38.21 Treatment and disposal of non-hazardous waste 3821 38.22 Treatment and disposal of hazardous waste 3822 38.3 Materials recovery 38.31 Dismantling of wrecks 3830* 38.32 Recovery of sorted materials 3830* 39 Remediation activities and other waste management services 39.0 Remediation activities and other waste management services 39.00 Remediation activities and other waste management services 3900 SECTION F  CONSTRUCTION 41 Construction of buildings 41.1 Development of building projects 41.10 Development of building projects 4100* 41.2 Construction of residential and non-residential buildings 41.20 Construction of residential and non-residential buildings 4100* 42 Civil engineering 42.1 Construction of roads and railways 42.11 Construction of roads and motorways 4210* 42.12 Construction of railways and underground railways 4210* 42.13 Construction of bridges and tunnels 4210* 42.2 Construction of utility projects 42.21 Construction of utility projects for fluids 4220* 42.22 Construction of utility projects for electricity and telecommunications 4220* 42.9 Construction of other civil engineering projects 42.91 Construction of water projects 4290* 42.99 Construction of other civil engineering projects n.e.c. 4290* 43 Specialised construction activities 43.1 Demolition and site preparation 43.11 Demolition 4311 43.12 Site preparation 4312* 43.13 Test drilling and boring 4312* 43.2 Electrical, plumbing and other construction installation activities 43.21 Electrical installation 4321 43.22 Plumbing, heat and air conditioning installation 4322 43.29 Other construction installation 4329 43.3 Building completion and finishing 43.31 Plastering 4330* 43.32 Joinery installation 4330* 43.33 Floor and wall covering 4330* 43.34 Painting and glazing 4330* 43.39 Other building completion and finishing 4330* 43.9 Other specialised construction activities 43.91 Roofing activities 4390* 43.99 Other specialised construction activities n.e.c. 4390* SECTION G  WHOLESALE AND RETAIL TRADE; REPAIR OF MOTOR VEHICLES AND MOTORCYCLES 45 Wholesale and retail trade and repair of motor vehicles and motorcycles 45.1 Sale of motor vehicles 45.11 Sale of cars and light motor vehicles 4510* 45.19 Sale of other motor vehicles 4510* 45.2 Maintenance and repair of motor vehicles 45.20 Maintenance and repair of motor vehicles 4520 45.3 Sale of motor vehicle parts and accessories 45.31 Wholesale trade of motor vehicle parts and accessories 4530* 45.32 Retail trade of motor vehicle parts and accessories 4530* 45.4 Sale, maintenance and repair of motorcycles and related parts and accessories 45.40 Sale, maintenance and repair of motorcycles and related parts and accessories 4540 46 Wholesale trade, except of motor vehicles and motorcycles 46.1 Wholesale on a fee or contract basis 46.11 Agents involved in the sale of agricultural raw materials, live animals, textile raw materials and semi-finished goods 4610* 46.12 Agents involved in the sale of fuels, ores, metals and industrial chemicals 4610* 46.13 Agents involved in the sale of timber and building materials 4610* 46.14 Agents involved in the sale of machinery, industrial equipment, ships and aircraft 4610* 46.15 Agents involved in the sale of furniture, household goods, hardware and ironmongery 4610* 46.16 Agents involved in the sale of textiles, clothing, fur, footwear and leather goods 4610* 46.17 Agents involved in the sale of food, beverages and tobacco 4610* 46.18 Agents specialised in the sale of other particular products 4610* 46.19 Agents involved in the sale of a variety of goods 4610* 46.2 Wholesale of agricultural raw materials and live animals 46.21 Wholesale of grain, unmanufactured tobacco, seeds and animal feeds 4620* 46.22 Wholesale of flowers and plants 4620* 46.23 Wholesale of live animals 4620* 46.24 Wholesale of hides, skins and leather 4620* 46.3 Wholesale of food, beverages and tobacco 46.31 Wholesale of fruit and vegetables 4630* 46.32 Wholesale of meat and meat products 4630* 46.33 Wholesale of dairy products, eggs and edible oils and fats 4630* 46.34 Wholesale of beverages 4630* 46.35 Wholesale of tobacco products 4630* 46.36 Wholesale of sugar and chocolate and sugar confectionery 4630* 46.37 Wholesale of coffee, tea, cocoa and spices 4630* 46.38 Wholesale of other food, including fish, crustaceans and molluscs 4630* 46.39 Non-specialised wholesale of food, beverages and tobacco 4630* 46.4 Wholesale of household goods 46.41 Wholesale of textiles 4641* 46.42 Wholesale of clothing and footwear 4641* 46.43 Wholesale of electrical household appliances 4649* 46.44 Wholesale of china and glassware and cleaning materials 4649* 46.45 Wholesale of perfume and cosmetics 4649* 46.46 Wholesale of pharmaceutical goods 4649* 46.47 Wholesale of furniture, carpets and lighting equipment 4649* 46.48 Wholesale of watches and jewellery 4649* 46.49 Wholesale of other household goods 4649* 46.5 Wholesale of information and communication equipment 46.51 Wholesale of computers, computer peripheral equipment and software 4651 46.52 Wholesale of electronic and telecommunications equipment and parts 4652 46.6 Wholesale of other machinery, equipment and supplies 46.61 Wholesale of agricultural machinery, equipment and supplies 4653 46.62 Wholesale of machine tools 4659* 46.63 Wholesale of mining, construction and civil engineering machinery 4659* 46.64 Wholesale of machinery for the textile industry and of sewing and knitting machines 4659* 46.65 Wholesale of office furniture 4659* 46.66 Wholesale of other office machinery and equipment 4659* 46.69 Wholesale of other machinery and equipment 4659* 46.7 Other specialised wholesale 46.71 Wholesale of solid, liquid and gaseous fuels and related products 4661 46.72 Wholesale of metals and metal ores 4662 46.73 Wholesale of wood, construction materials and sanitary equipment 4663* 46.74 Wholesale of hardware, plumbing and heating equipment and supplies 4663* 46.75 Wholesale of chemical products 4669* 46.76 Wholesale of other intermediate products 4669* 46.77 Wholesale of waste and scrap 4669* 46.9 Non-specialised wholesale trade 46.90 Non-specialised wholesale trade 4690 47 Retail trade, except of motor vehicles and motorcycles 47.1 Retail sale in non-specialised stores 47.11 Retail sale in non-specialised stores with food, beverages or tobacco predominating 4711 47.19 Other retail sale in non-specialised stores 4719 47.2 Retail sale of food, beverages and tobacco in specialised stores 47.21 Retail sale of fruit and vegetables in specialised stores 4721* 47.22 Retail sale of meat and meat products in specialised stores 4721* 47.23 Retail sale of fish, crustaceans and molluscs in specialised stores 4721* 47.24 Retail sale of bread, cakes, flour confectionery and sugar confectionery in specialised stores 4721* 47.25 Retail sale of beverages in specialised stores 4722 47.26 Retail sale of tobacco products in specialised stores 4723 47.29 Other retail sale of food in specialised stores 4721* 47.3 Retail sale of automotive fuel in specialised stores 47.30 Retail sale of automotive fuel in specialised stores 4730 47.4 Retail sale of information and communication equipment in specialised stores 47.41 Retail sale of computers, peripheral units and software in specialised stores 4741* 47.42 Retail sale of telecommunications equipment in specialised stores 4741* 47.43 Retail sale of audio and video equipment in specialised stores 4742 47.5 Retail sale of other household equipment in specialised stores 47.51 Retail sale of textiles in specialised stores 4751 47.52 Retail sale of hardware, paints and glass in specialised stores 4752 47.53 Retail sale of carpets, rugs, wall and floor coverings in specialised stores 4753 47.54 Retail sale of electrical household appliances in specialised stores 4759* 47.59 Retail sale of furniture, lighting equipment and other household articles in specialised stores 4759* 47.6 Retail sale of cultural and recreation goods in specialised stores 47.61 Retail sale of books in specialised stores 4761* 47.62 Retail sale of newspapers and stationery in specialised stores 4761* 47.63 Retail sale of music and video recordings in specialised stores 4762 47.64 Retail sale of sporting equipment in specialised stores 4763 47.65 Retail sale of games and toys in specialised stores 4764 47.7 Retail sale of other goods in specialised stores 47.71 Retail sale of clothing in specialised stores 4771* 47.72 Retail sale of footwear and leather goods in specialised stores 4771* 47.73 Dispensing chemist in specialised stores 4772* 47.74 Retail sale of medical and orthopaedic goods in specialised stores 4772* 47.75 Retail sale of cosmetic and toilet articles in specialised stores 4772* 47.76 Retail sale of flowers, plants, seeds, fertilisers, pet animals and pet food in specialised stores 4773* 47.77 Retail sale of watches and jewellery in specialised stores 4773* 47.78 Other retail sale of new goods in specialised stores 4773* 47.79 Retail sale of second-hand goods in stores 4774 47.8 Retail sale via stalls and markets 47.81 Retail sale via stalls and markets of food, beverages and tobacco products 4781 47.82 Retail sale via stalls and markets of textiles, clothing and footwear 4782 47.89 Retail sale via stalls and markets of other goods 4789 47.9 Retail trade not in stores, stalls or markets 47.91 Retail sale via mail order houses or via Internet 4791 47.99 Other retail sale not in stores, stalls or markets 4799 SECTION H  TRANSPORTATION AND STORAGE 49 Land transport and transport via pipelines 49.1 Passenger rail transport, interurban 49.10 Passenger rail transport, interurban 4911 49.2 Freight rail transport 49.20 Freight rail transport 4912 49.3 Other passenger land transport 49.31 Urban and suburban passenger land transport 4921 49.32 Taxi operation 4922* 49.39 Other passenger land transport n.e.c. 4922* 49.4 Freight transport by road and removal services 49.41 Freight transport by road 4923* 49.42 Removal services 4923* 49.5 Transport via pipeline 49.50 Transport via pipeline 4930 50 Water transport 50.1 Sea and coastal passenger water transport 50.10 Sea and coastal passenger water transport 5011 50.2 Sea and coastal freight water transport 50.20 Sea and coastal freight water transport 5012 50.3 Inland passenger water transport 50.30 Inland passenger water transport 5021 50.4 Inland freight water transport 50.40 Inland freight water transport 5022 51 Air transport 51.1 Passenger air transport 51.10 Passenger air transport 5110 51.2 Freight air transport and space transport 51.21 Freight air transport 5120* 51.22 Space transport 5120* 52 Warehousing and support activities for transportation 52.1 Warehousing and storage 52.10 Warehousing and storage 5210 52.2 Support activities for transportation 52.21 Service activities incidental to land transportation 5221 52.22 Service activities incidental to water transportation 5222 52.23 Service activities incidental to air transportation 5223 52.24 Cargo handling 5224 52.29 Other transportation support activities 5229 53 Postal and courier activities 53.1 Postal activities under universal service obligation 53.10 Postal activities under universal service obligation 5310 53.2 Other postal and courier activities 53.20 Other postal and courier activities 5320 SECTION I  ACCOMMODATION AND FOOD SERVICE ACTIVITIES 55 Accommodation 55.1 Hotels and similar accommodation 55.10 Hotels and similar accommodation 5510* 55.2 Holiday and other short-stay accommodation 55.20 Holiday and other short-stay accommodation 5510* 55.3 Camping grounds, recreational vehicle parks and trailer parks 55.30 Camping grounds, recreational vehicle parks and trailer parks 5520 55.9 Other accommodation 55.90 Other accommodation 5590 56 Food and beverage service activities 56.1 Restaurants and mobile food service activities 56.10 Restaurants and mobile food service activities 5610 56.2 Event catering and other food service activities 56.21 Event catering activities 5621 56.29 Other food service activities 5629 56.3 Beverage serving activities 56.30 Beverage serving activities 5630 SECTION J  INFORMATION AND COMMUNICATION 58 Publishing activities 58.1 Publishing of books, periodicals and other publishing activities 58.11 Book publishing 5811 58.12 Publishing of directories and mailing lists 5812 58.13 Publishing of newspapers 5813* 58.14 Publishing of journals and periodicals 5813* 58.19 Other publishing activities 5819 58.2 Software publishing 58.21 Publishing of computer games 5820* 58.29 Other software publishing 5820* 59 Motion picture, video and television programme production, sound recording and music publishing activities 59.1 Motion picture, video and television programme activities 59.11 Motion picture, video and television programme production activities 5911 59.12 Motion picture, video and television programme post-production activities 5912 59.13 Motion picture, video and television programme distribution activities 5913 59.14 Motion picture projection activities 5914 59.2 Sound recording and music publishing activities 59.20 Sound recording and music publishing activities 5920 60 Programming and broadcasting activities 60.1 Radio broadcasting 60.10 Radio broadcasting 6010 60.2 Television programming and broadcasting activities 60.20 Television programming and broadcasting activities 6020 61 Telecommunications 61.1 Wired telecommunications activities 61.10 Wired telecommunications activities 6110 61.2 Wireless telecommunications activities 61.20 Wireless telecommunications activities 6120 61.3 Satellite telecommunications activities 61.30 Satellite telecommunications activities 6130 61.9 Other telecommunications activities 61.90 Other telecommunications activities 6190 62 Computer programming, consultancy and related activities 62.0 Computer programming, consultancy and related activities 62.01 Computer programming activities 6201 62.02 Computer consultancy activities 6202* 62.03 Computer facilities management activities 6202* 62.09 Other information technology and computer service activities 6209 63 Information service activities 63.1 Data processing, hosting and related activities; web portals 63.11 Data processing, hosting and related activities 6311 63.12 Web portals 6312 63.9 Other information service activities 63.91 News agency activities 6391 63.99 Other information service activities n.e.c. 6399 SECTION K  FINANCIAL AND INSURANCE ACTIVITIES 64 Financial service activities, except insurance and pension funding 64.1 Monetary intermediation 64.11 Central banking 6411 64.19 Other monetary intermediation 6419 64.2 Activities of holding companies 64.20 Activities of holding companies 6420 64.3 Trusts, funds and similar financial entities 64.30 Trusts, funds and similar financial entities 6430 64.9 Other financial service activities, except insurance and pension funding 64.91 Financial leasing 6491 64.92 Other credit granting 6492 64.99 Other financial service activities, except insurance and pension funding n.e.c. 6499 65 Insurance, reinsurance and pension funding, except compulsory social security 65.1 Insurance 65.11 Life insurance 6511 65.12 Non-life insurance 6512 65.2 Reinsurance 65.20 Reinsurance 6520 65.3 Pension funding 65.30 Pension funding 6530 66 Activities auxiliary to financial services and insurance activities 66.1 Activities auxiliary to financial services, except insurance and pension funding 66.11 Administration of financial markets 6611 66.12 Security and commodity contracts brokerage 6612 66.19 Other activities auxiliary to financial services, except insurance and pension funding 6619 66.2 Activities auxiliary to insurance and pension funding 66.21 Risk and damage evaluation 6621 66.22 Activities of insurance agents and brokers 6622 66.29 Other activities auxiliary to insurance and pension funding 6629 66.3 Fund management activities 66.30 Fund management activities 6630 SECTION L  REAL ESTATE ACTIVITIES 68 Real estate activities 68.1 Buying and selling of own real estate 68.10 Buying and selling of own real estate 6810* 68.2 Renting and operating of own or leased real estate 68.20 Renting and operating of own or leased real estate 6810* 68.3 Real estate activities on a fee or contract basis 68.31 Real estate agencies 6820* 68.32 Management of real estate on a fee or contract basis 6820* SECTION M  PROFESSIONAL, SCIENTIFIC AND TECHNICAL ACTIVITIES 69 Legal and accounting activities 69.1 Legal activities 69.10 Legal activities 6910 69.2 Accounting, bookkeeping and auditing activities; tax consultancy 69.20 Accounting, bookkeeping and auditing activities; tax consultancy 6920 70 Activities of head offices; management consultancy activities 70.1 Activities of head offices 70.10 Activities of head offices 7010 70.2 Management consultancy activities 70.21 Public relations and communication activities 7020* 70.22 Business and other management consultancy activities 7020* 71 Architectural and engineering activities; technical testing and analysis 71.1 Architectural and engineering activities and related technical consultancy 71.11 Architectural activities 7110* 71.12 Engineering activities and related technical consultancy 7110* 71.2 Technical testing and analysis 71.20 Technical testing and analysis 7120 72 Scientific research and development 72.1 Research and experimental development on natural sciences and engineering 72.11 Research and experimental development on biotechnology 7210* 72.19 Other research and experimental development on natural sciences and engineering 7210* 72.2 Research and experimental development on social sciences and humanities 72.20 Research and experimental development on social sciences and humanities 7220 73 Advertising and market research 73.1 Advertising 73.11 Advertising agencies 7310* 73.12 Media representation 7310* 73.2 Market research and public opinion polling 73.20 Market research and public opinion polling 7320 74 Other professional, scientific and technical activities 74.1 Specialised design activities 74.10 Specialised design activities 7410 74.2 Photographic activities 74.20 Photographic activities 7420 74.3 Translation and interpretation activities 74.30 Translation and interpretation activities 7490* 74.9 Other professional, scientific and technical activities n.e.c. 74.90 Other professional, scientific and technical activities n.e.c. 7490* 75 Veterinary activities 75.0 Veterinary activities 75.00 Veterinary activities 7500 SECTION N  ADMINISTRATIVE AND SUPPORT SERVICE ACTIVITIES 77 Rental and leasing activities 77.1 Renting and leasing of motor vehicles 77.11 Renting and leasing of cars and light motor vehicles 7710* 77.12 Renting and leasing of trucks 7710* 77.2 Renting and leasing of personal and household goods 77.21 Renting and leasing of recreational and sports goods 7721 77.22 Renting of video tapes and disks 7722 77.29 Renting and leasing of other personal and household goods 7729 77.3 Renting and leasing of other machinery, equipment and tangible goods 77.31 Renting and leasing of agricultural machinery and equipment 7730* 77.32 Renting and leasing of construction and civil engineering machinery and equipment 7730* 77.33 Renting and leasing of office machinery and equipment (including computers) 7730* 77.34 Renting and leasing of water transport equipment 7730* 77.35 Renting and leasing of air transport equipment 7730* 77.39 Renting and leasing of other machinery, equipment and tangible goods n.e.c. 7730* 77.4 Leasing of intellectual property and similar products, except copyrighted works 77.40 Leasing of intellectual property and similar products, except copyrighted works 7740 78 Employment activities 78.1 Activities of employment placement agencies 78.10 Activities of employment placement agencies 7810 78.2 Temporary employment agency activities 78.20 Temporary employment agency activities 7820 78.3 Other human resources provision 78.30 Other human resources provision 7830 79 Travel agency, tour operator reservation service and related activities 79.1 Travel agency and tour operator activities 79.11 Travel agency activities 7911 79.12 Tour operator activities 7912 79.9 Other reservation service and related activities 79.90 Other reservation service and related activities 7990 80 Security and investigation activities 80.1 Private security activities 80.10 Private security activities 8010 80.2 Security systems service activities 80.20 Security systems service activities 8020 80.3 Investigation activities 80.30 Investigation activities 8030 81 Services to buildings and landscape activities 81.1 Combined facilities support activities 81.10 Combined facilities support activities 8110 81.2 Cleaning activities 81.21 General cleaning of buildings 8121 81.22 Other building and industrial cleaning activities 8129* 81.29 Other cleaning activities 8129* 81.3 Landscape service activities 81.30 Landscape service activities 8130 82 Office administrative, office support and other business support activities 82.1 Office administrative and support activities 82.11 Combined office administrative service activities 8211 82.19 Photocopying, document preparation and other specialised office support activities 8219 82.2 Activities of call centres 82.20 Activities of call centres 8220 82.3 Organisation of conventions and trade shows 82.30 Organisation of conventions and trade shows 8230 82.9 Business support service activities n.e.c. 82.91 Activities of collection agencies and credit bureaus 8291 82.92 Packaging activities 8292 82.99 Other business support service activities n.e.c. 8299 SECTION O  PUBLIC ADMINISTRATION AND DEFENCE; COMPULSORY SOCIAL SECURITY 84 Public administration and defence; compulsory social security 84.1 Administration of the State and the economic and social policy of the community 84.11 General public administration activities 8411 84.12 Regulation of the activities of providing health care, education, cultural services and other social services, excluding social security 8412 84.13 Regulation of and contribution to more efficient operation of businesses 8413 84.2 Provision of services to the community as a whole 84.21 Foreign affairs 8421 84.22 Defence activities 8422 84.23 Justice and judicial activities 8423* 84.24 Public order and safety activities 8423* 84.25 Fire service activities 8423* 84.3 Compulsory social security activities 84.30 Compulsory social security activities 8430 SECTION P  EDUCATION 85 Education 85.1 Pre-primary education 85.10 Pre-primary education 8510* 85.2 Primary education 85.20 Primary education 8510* 85.3 Secondary education 85.31 General secondary education 8521 85.32 Technical and vocational secondary education 8522 85.4 Higher education 85.41 Post-secondary non-tertiary education 8530* 85.42 Tertiary education 8530* 85.5 Other education 85.51 Sports and recreation education 8541 85.52 Cultural education 8542 85.53 Driving school activities 8549* 85.59 Other education n.e.c. 8549* 85.6 Educational support activities 85.60 Educational support activities 8550 SECTION Q  HUMAN HEALTH AND SOCIAL WORK ACTIVITIES 86 Human health activities 86.1 Hospital activities 86.10 Hospital activities 8610 86.2 Medical and dental practice activities 86.21 General medical practice activities 8620* 86.22 Specialist medical practice activities 8620* 86.23 Dental practice activities 8620* 86.9 Other human health activities 86.90 Other human health activities 8690 87 Residential care activities 87.1 Residential nursing care activities 87.10 Residential nursing care activities 8710 87.2 Residential care activities for mental retardation, mental health and substance abuse 87.20 Residential care activities for mental retardation, mental health and substance abuse 8720 87.3 Residential care activities for the elderly and disabled 87.30 Residential care activities for the elderly and disabled 8730 87.9 Other residential care activities 87.90 Other residential care activities 8790 88 Social work activities without accommodation 88.1 Social work activities without accommodation for the elderly and disabled 88.10 Social work activities without accommodation for the elderly and disabled 8810 88.9 Other social work activities without accommodation 88.91 Child day-care activities 8890* 88.99 Other social work activities without accommodation n.e.c. 8890* SECTION R  ARTS, ENTERTAINMENT AND RECREATION 90 Creative, arts and entertainment activities 90.0 Creative, arts and entertainment activities 90.01 Performing arts 9000* 90.02 Support activities to performing arts 9000* 90.03 Artistic creation 9000* 90.04 Operation of arts facilities 9000* 91 Libraries, archives, museums and other cultural activities 91.0 Libraries, archives, museums and other cultural activities 91.01 Library and archives activities 9101 91.02 Museums activities 9102* 91.03 Operation of historical sites and buildings and similar visitor attractions 9102* 91.04 Botanical and zoological gardens and nature reserves activities 9103 92 Gambling and betting activities 92.0 Gambling and betting activities 92.00 Gambling and betting activities 9200 93 Sports activities and amusement and recreation activities 93.1 Sports activities 93.11 Operation of sports facilities 9311* 93.12 Activities of sport clubs 9312 93.13 Fitness facilities 9311* 93.19 Other sports activities 9319 93.2 Amusement and recreation activities 93.21 Activities of amusement parks and theme parks 9321 93.29 Other amusement and recreation activities 9329 SECTION S  OTHER SERVICE ACTIVITIES 94 Activities of membership organisations 94.1 Activities of business, employers and professional membership organisations 94.11 Activities of business and employers membership organisations 9411 94.12 Activities of professional membership organisations 9412 94.2 Activities of trade unions 94.20 Activities of trade unions 9420 94.9 Activities of other membership organisations 94.91 Activities of religious organisations 9491 94.92 Activities of political organisations 9492 94.99 Activities of other membership organisations n.e.c. 9499 95 Repair of computers and personal and household goods 95.1 Repair of computers and communication equipment 95.11 Repair of computers and peripheral equipment 9511 95.12 Repair of communication equipment 9512 95.2 Repair of personal and household goods 95.21 Repair of consumer electronics 9521 95.22 Repair of household appliances and home and garden equipment 9522 95.23 Repair of footwear and leather goods 9523 95.24 Repair of furniture and home furnishings 9524 95.25 Repair of watches, clocks and jewellery 9529* 95.29 Repair of other personal and household goods 9529* 96 Other personal service activities 96.0 Other personal service activities 96.01 Washing and (dry-)cleaning of textile and fur products 9601 96.02 Hairdressing and other beauty treatment 9602 96.03 Funeral and related activities 9603 96.04 Physical well-being activities 9609* 96.09 Other personal service activities n.e.c. 9609* SECTION T  ACTIVITIES OF HOUSEHOLDS AS EMPLOYERS; UNDIFFERENTIATED GOODS- AND SERVICES-PRODUCING ACTIVITIES OF HOUSEHOLDS FOR OWN USE 97 Activities of households as employers of domestic personnel 97.0 Activities of households as employers of domestic personnel 97.00 Activities of households as employers of domestic personnel 9700 98 Undifferentiated goods- and services-producing activities of private households for own use 98.1 Undifferentiated goods-producing activities of private households for own use 98.10 Undifferentiated goods-producing activities of private households for own use 9810 98.2 Undifferentiated service-producing activities of private households for own use 98.20 Undifferentiated service-producing activities of private households for own use 9820 SECTION U  ACTIVITIES OF EXTRATERRITORIAL ORGANISATIONS AND BODIES 99 Activities of extraterritorial organisations and bodies 99.0 Activities of extraterritorial organisations and bodies 99.00 Activities of extraterritorial organisations and bodies 9900 ANNEX II Annexes 1, 2, 3, 4, 5, 6 and 7 of Regulation (EC, Euratom) No 58/97 are amended as follows: 1. Annex 1 (Common module for annual structural statistics) is amended as follows: 1.1. Throughout the text the following replacements shall be made: Former wording Amended wording NACE Rev. 1 Section J NACE Rev. 2 Section K NACE Rev. 1 group 65.2 and division 67 NACE Rev. 2 groups 64.2, 64.3 and 64.9 and division 66 Sections C to G of NACE Rev. 1 Sections B to G of NACE Rev. 2 NACE Rev. 1 activity class 65.11 NACE Rev. 2 activity class 64.11 Divisions 65 and 66 of NACE Rev. 1 divisions 64 and 65 of NACE Rev. 2 Sections H, I and K of NACE Rev. 1 Sections H, I, J, L, M, N and division 95 of NACE Rev. 2 1.2. Section 9 shall be replaced by the following: Section 9  Groupings of activities The following groupings of activities refer to the NACE Rev. 2 classification. SECTIONS B, C, D, E AND F Mining and quarrying; manufacturing; electricity, gas, steam and air conditioning supply; water supply; sewerage, waste management and remediation activities; construction To enable Community statistics to be compiled, Member States will transmit component national results broken down to the classes of NACE Rev. 2. SECTION G Wholesale and retail trade; repair of motor vehicles and motorcycles To enable Community statistics to be compiled, Member States will transmit component national results broken down to the classes of NACE Rev. 2. SECTION H Transportation and storage 49.1+49.2 Passenger rail transport, interurban  and Freight rail transport  49.3 Other passenger land transport 49.4 Freight transport by road and removal services 49.5 Transport via pipelines 50.1+50.2 Sea and coastal passenger water transport  and Sea and coastal freight water transport  50.3+50.4 Inland passenger water transport  and Inland freight water transport  51 Air transport 52 Warehousing and support activities for transportation 53.1 Postal activities under universal service obligation 53.2 Other postal and courier activities SECTION I Accommodation and food service activities 55 Accommodation 56 Food and beverage service activities SECTION J Information and communication 58 Publishing activities 59 Motion picture, video and television programme production, sound recording and music publishing activities 60 Programming and broadcasting activities 61 Telecommunications 62 Computer programming, consultancy and related activities 63 Information service activities SECTION K Financial and insurance activities To enable Community statistics to be compiled, Member States will transmit component national results broken down to the classes of NACE Rev. 2. SECTION L Real estate activities 68 Real estate activities SECTION M Professional, scientific and technical activities 69+70 Legal and accounting activities  and Activities of head offices; management consultancy activities  71 Architectural and engineering activities; technical testing and analysis 72 Scientific research and development 73.1 Advertising 73.2 74 75 Market research and public opinion polling Other professional, scientific and technical activities Veterinary activities SECTION N Administrative and support service activities 77.1 77.2 Renting and leasing of motor vehicles Renting and leasing of personal and household goods 77.3 Renting and leasing of other machinery, equipment and tangible goods 77.4 Leasing of intellectual property and similar products, except copyrighted works 78 Employment activities 79 Travel agency, tour operator and other reservation service and related activities 80 Security and investigation activities 81 Services to buildings and landscape activities 82 Office administrative, office support and other business support activities SECTION S Other service activities 95.11 Repair of computers and peripheral equipment 95.12 Repair of communication equipment 95.21 Repair of consumer electronics 95.22 Repair of household appliances and home and garden equipment 95.23 Repair of footwear and leather goods 95.24 Repair of furniture and home furnishings 95.25 Repair of watches, clocks and jewellery 95.29 Repair of other personal and household goods 2. Annex 2 (A detailed module for structural statistics in industry) is amended as follows: 2.1. Throughout the text the following replacements shall be made: Former wording Amended wording Section C of NACE Rev. 1 Section B of NACE Rev. 2 Section D of NACE Rev. 1 Section C of NACE Rev. 2 Section E of NACE Rev. 1 Sections D and E of NACE Rev. 2 Divisions 17/18/19/21/22/25/28/31/32/36 of NACE Rev. 1 Divisions 13/14/15/17/18/22/25/26/31 of NACE Rev. 2 2.2. Section 3 shall be replaced by the following: Section 3 Coverage The statistics are to be compiled for all activities within the coverage of Sections B, C, D and E of NACE Rev. 2. These sections cover the activities of mining and quarrying (B), manufacturing (C), electricity, gas, steam, and air conditioning supply (D) and water supply, sewerage, waste management and remediation activities (E). Enterprise statistics refer to the population of all enterprises whose main activity is classified in Sections B, C, D or E.. 3. Annex 3 (A detailed module for structural statistics on distributive trades) is amended as follows: 3.1. Section 3 paragraph 1 shall be replaced by the following: 1. The statistics are to be compiled for all activities within the coverage of Section G of NACE Rev. 2. This sector covers the activities of wholesale and retail trade; repair of motor vehicles and motorcycles. Enterprise statistics refer to the population of all enterprises whose main activity is classified in Section G.. 3.2. Throughout the text the following replacements shall be made: Former wording Amended wording Division 50 of NACE Rev. 1 Division 45 of NACE Rev. 2 Division 51 of NACE Rev. 1 Division 46 of NACE Rev. 2 Division 52 of NACE Rev. 1 Division 47 of NACE Rev. 2 In Section 5 First reference year and Section 9 Reports and pilot studies the reference to NACE Rev. 1 divisions 50, 51 and 52 is maintained. 4. Annex 4 (A detailed module for structural statistics in construction) shall be amended as follows: Throughout the text the following replacement shall be made: Former wording Amended wording Groups 451 and 452 of NACE Rev. 1 Divisions 41 and 42 and Groups 43.1 and 43.9 of NACE Rev. 2 5. Annex 5 (A detailed module for structural statistics in insurance) is amended as follows: Throughout the text the following replacement shall be made: Former wording Amended wording Division 66 except for class 66.02 of NACE Rev. 1 Divisions 65 except for group 65.3 of NACE Rev. 2 6. Annex 6 (A detailed module for structural statistics on credit institutions) is amended as follows: Throughout the text the following replacement shall be made: Former wording Amended wording Classes 65.12 and 65.22 of NACE Rev. 1 Classes 64.19 and 64.92 of NACE Rev. 2 7. Annex 7 (A detailed module for structural statistics on pension funds) is amended as follows: Throughout the text the following replacement shall be made: Former wording Amended wording Class 66.02 of NACE Rev. 1 Group 65.3 of NACE Rev. 2 ANNEX III Annexes A, B, C and D of Regulation (EC) No 1165/98 are amended as follows: 1. Annex A 1.1. In Annex A, point (a) (Scope) shall be replaced by the following: (a) Scope This Annex applies to all activities listed in Sections B to E of NACE Rev. 2, or as the case may be, to all products listed in Sections B to E of the CPA. The information is not required for 37, 38.1, 38.2 and 39 of NACE Rev. 2. The list of activities may be revised in accordance with the procedure laid down in Article 18.. 1.2. In Annex A, point (c) (List of variables), paragraphs 6, 7 and 8 shall be replaced by the following: 6. The information on production (No 110) is not required for Division 36 and Groups 35.3 and 38.3 of NACE Rev. 2. 7. The information on turnover (No 120, 121, 122) is not required for NACE Rev. 2, Section D and E. 8. The information on orders (No 130, 131, 132) is only required for the following Divisions of NACE Rev. 2: 13, 14, 17, 20, 21, 24, 25, 26, 27, 28, 29, 30. The list of activities may be revised in accordance with the procedure laid down in Article 18.. 1.3. In Annex A, point (c) (List of variables), paragraphs 9 and 10 shall be replaced by the following: 9. The information on variables No 210, 220, 230 is not required for Group 38.3 of NACE Rev. 2. 10. The information on output prices and import prices (No 310, 311, 312 and 340) is not required for the following groups or classes of NACE Rev. 2 respectively CPA: 07.2, 24.46, 25.4, 30.1, 30.3, 30.4 and 38.3. The list of activities may be revised in accordance with the procedure laid down in Article 18. 11. The variable on import prices (No 340) is calculated on the basis of CPA products. The importing kind-of-activity units may be classified outside the activities of Sections B to E of NACE Rev. 2.. 1.4. In Annex A, point (f) (Level of detail), paragraphs 1 and 2 shall be replaced by the following: 1. All variables, except the import price variable (No 340), are to be transmitted at the Section (1 letter) and Division 2-digit level of NACE Rev. 2. The variable 340 is to be reported at the Section (1 letter) and Division 2-digit level of CPA. 2. In addition, for Section C of NACE Rev. 2, the index of production (No 110) and the index of output prices (No 310, 311, 312) are to be transmitted at the 3-digit and 4-digit levels of NACE Rev. 2. The transmitted indices for production and output prices at the 3-digit and 4-digit levels must represent at least 90 % of the total value added for each Member State of Section C of NACE Rev. 2. in a given base year. The variables need not be transmitted at these detailed levels by those Member States whose total value added of Section C of NACE Rev. 2 in a given base year represents less than 4 % of the European Community total.. 1.5. In Annex A, point (f) (Level of detail), paragraph 3, NACE Rev. 1 shall be replaced by NACE Rev. 2. 1.6. In Annex A, point (f) (Level of detail), paragraphs 4, 5, 6 and 7 shall be replaced by the following: 4. In addition, all variables except for the turnover and new orders variables (No 120, 121, 122, 130, 131, 132) are to be transmitted for total industry defined as NACE Rev. 2 Sections B to E and the main industrial groupings (MIGs) as defined in Commission Regulation (EC) No 586/2001 (1). 5. The turnover variables (No 120, 121, 122) are to be transmitted for total industry defined as NACE Rev. 2 Sections B and C and the MIGs with the exception of the main industrial grouping defined for energy-related activities. 6. The new orders variables (Nos 130, 131, 132) are to be transmitted for total manufacturing, Section C of NACE Rev. 2 and a reduced set of MIGs calculated from covering the list of NACE Rev. 2 Divisions defined in paragraph 8 under heading (c) ( List of variables ) of this Annex. 7. The import price variable (No 340) is to be transmitted for total industrial products, Sections B to E of CPA and MIGs defined in accordance with Regulation (EC) No 586/2001 from product groups of the CPA. This variable does not need to be transmitted by those Member States that have not adopted the euro as their currency.. 1.7. In Annex A, point (f) (Level of detail), paragraphs 9 and 10 shall be replaced by the following: 9. The variables on the non-domestic markets (Nos 122, 132 and 312) are to be transmitted according to the distinction into euro-zone and non-euro-zone. The distinction is to be applied to the total industry defined as NACE Rev. 2 Sections B to E, the MIGs, the Section (1 letter) and Division 2-digit level of NACE Rev. 2. The information on NACE Rev. 2 D and E is not required for variable 122. In addition, the import price variable (No 340) is to be transmitted according to the distinction into euro-zone and non-euro-zone. The distinction is to be applied to the total industry defined as CPA Sections B to E, the MIGs, the Section (1 letter) and Division 2-digit level of CPA. For the distinction into the euro-zone and non-euro-zone, the Commission may determine, in accordance with the procedure laid down in Article 18, the terms for applying European sample schemes as defined in point (d) of the first subparagraph of Article 4(2). The European sample scheme may limit the scope of the import price variable to the import of products from non-euro-zone countries. The distinction into the euro-zone and non-euro-zone for the variables 122, 132, 312 and 340 does not need to be transmitted by those Member States that have not adopted the euro as their currency. 10. Those Member States whose value added in Sections B, C, D and E of NACE Rev. 2 in a given base year represents less than 1 % of the European Community total only need to transmit data for total industry, MIGs, and NACE Rev. 2 Section level, or CPA Section level.. 1.8. In Annex A, point (g) (Deadlines for data transmission), paragraph 2 shall be replaced by the following: 2. The deadline may be up to 15 calendar days longer for data on the NACE Rev. 2 Group and Class levels or the CPA Group and Class levels. For those Member States whose value added in Sections B, C, D and E of NACE Rev. 2 in a given base year represents less than 3 % of the European Community total, the deadline may be up to 15 calendar days longer for data on total industry, MIGs, NACE Rev. 2 Section and Division level or CPA Section and Division level.. 1.9. The following paragraph shall be added to Annex A, point (i) (First reference period): The first reference period for which all variables are to be transmitted in NACE Rev. 2 is January 2009 for monthly data and the first quarter 2009 for quarterly data.. 2. Annex B 2.1. In Annex B, point (a) (Scope) shall be replaced by the following: (a) Scope This Annex applies to all activities listed in Section F of NACE Rev. 2.. 2.2. In Annex B, point (e) (Reference period), NACE shall be replaced by NACE Rev. 2. 2.3. In Annex B, point (f) (Level of detail), paragraphs 1 and 2 shall be replaced by the following: 1. The variables No 110, 210, 220 and 230 are to be transmitted at least at the Section level of NACE Rev. 2. 2. The new orders variables (Nos 130, 135 and 136) are required only for Group 41.2 and Division 42 of NACE Rev. 2.. 2.4. In Annex B, point (f) (Level of detail), paragraph 6, NACE shall be replaced by NACE Rev. 2. 2.5. In Annex B, point (g), (Deadlines for data transmission), in paragraph 2: NACE Rev. 1 shall be replaced by NACE Rev. 2. 2.6. In Annex B, point (i) (First reference year), the following paragraph shall be added: The first reference period for which all variables are to be transmitted in NACE Rev. 2 is January 2009 for monthly data and the first quarter 2009 for quarterly data.. 3. Annex C 3.1. In Annex C, point (a) (Scope) shall be replaced by the following: (a) Scope This Annex applies to the activities listed in Division 47 of NACE Rev. 2.. 3.2. In Annex C, point (f) (Level of detail), paragraphs 1, 2, 3, 4 and 5 shall be replaced by the following: 1. The turnover variable (No 120) and the deflator of sales/volume of sales variables (No 330/123) are to be transmitted according to the levels of detail defined in paragraphs 2 and 3. The number of persons employed variable (No 210) is to be transmitted according to the level of detail defined in paragraph 4. 2. Detailed level regrouping NACE Rev. 2 classes and groups: Class 47.11; Class 47.19; Group 47.2; Group 47.3; sum of Classes (47.73, 47.74 and 47.75); sum of Classes (47.51, 47.71 and 47.72); sum of Classes (47.43, 47.52, 47.54, 47.59 and 47.63); sum of Classes (47.41, 47.42, 47.53, 47.61, 47.62, 47.64, 47.65, 47.76, 47.77 and 47.78); Class 47.91. 3. Aggregate levels regrouping NACE Rev. 2 classes and groups: sum of Class and Group (47.11 and 47.2); sum of Groups and Classes (47.19, 47.4, 47.5, 47.6, 47.7, 47.8 and 47.9); Division 47 Division 47 without 47.3 4. Division 47 Division 47 without 47.3 5. Those Member States whose turnover in Division 47 of NACE Rev. 2 in a given base year represents less than 1 % of the European Community total, need only transmit the turnover variable (No 120) and the deflator of sales/volume of sales variables (No 330/123) according to the levels of detail defined in paragraph 3.. 3.3. In Annex C, point (g) (Deadlines for data transmission), paragraphs 1, 2 and 3 shall be replaced by the following: 1. The variables shall be transmitted for turnover (No 120) and the deflator of sales/volume of sales (No 330/123) within two months at the levels of detail specified in paragraph 2 under heading (f) of this Annex. The deadline may be up to 15 days longer for those Member States whose turnover in Division 47 of NACE Rev. 2 in a given base year represents less than 3 % of the European Community total. 2. The variables shall be transmitted for turnover (No 120) and the deflator of sales/volume of sales (No 330/123) within one month for the level of detail specified in paragraph 3 under heading (f) of this Annex. Member States may choose to participate for the turnover and deflator of sales/volume of sales variables No 120 and 330/123 with contributions according to the allocation of a European sample scheme as defined in point (d) of the first subparagraph of Article 4(2). The terms of the allocation are to be determined in accordance with the procedure laid down in Article 18. 3. The number of persons employed variable shall be transmitted within 2 months after the end of the reference period. The deadline may be up to 15 days longer for those Member States whose turnover in Division 47 of NACE Rev. 2 in a given base year represents less than 3 % of the European Community total.. 3.4. The following sentence shall be added to Annex C, point (i) (First reference year): The first reference period for which all variables are to be transmitted in NACE Rev. 2 is January 2009 for monthly data and the first quarter 2009 for quarterly data.. 4. Annex D 4.1. In Annex D, point (a) (Scope) shall be replaced by the following: (a) Scope This Annex applies to all activities listed in Divisions 45 and 46 and Sections H to N and P to S of NACE Rev. 2.. 4.2. In Annex D, point (c) (List of variables) point 4 (d): NACE shall be replaced by NACE Rev. 2. 4.3. In Annex D, point (f) (Level of detail), points 1, 2, 3, 4 and 5 shall be replaced by the following: 1. The turnover variable (No 120) is to be transmitted according to the following groupings of NACE Rev. 2: 46 at three-digit; 45, 45.2, 49, 50, 51, 52, 53, 58, 59, 60, 61, 62, 63, 71, 73, 74, 78, 79, 80, 81.2, 82; sum of (45.1, 45.3 and 45.4); sum of (55 and 56); sum of (69 and 70.2). 2. The persons employed variable (No 210) is to be transmitted according to the following groupings of NACE Rev. 2: Divisions 45, 46, 49, 50, 51, 52, 53, 58, 59, 60, 61, 62, 63; sum of (69, 70.2, 71, 73 and 74); sum of (55 and 56); sum of (78, 79, 80, 81.2 and 82). 3. For Divisions 45 and 46 of NACE Rev. 2, the turnover variable need only be transmitted at the 2 digit level by those Member States whose turnover in those Divisions of NACE Rev. 2 in a given base year represents less than 4 % of the European Community total. 4. For Sections H and J of NACE Rev. 2, the number of persons employed variable (No 210) need only be transmitted at Section level by those Member States whose total value added in Sections H and J of NACE Rev. 2 in a given base year represents less than 4 % of the European Community total. 5. The output price variable (No 310) is to be transmitted according to the following activities and groupings of NACE Rev. 2: 49.4, 51, 52.1, 52.24, 53.1, 53.2, 61, 62, 63.1, 63.9, 71, 73, 78, 80, 81.2; sum of (50.1 and 50.2); sum of (69.1, 69.2 and 70.2). NACE Rev. 2 Division 78 covers the total price of labour recruited and personnel provided.. 4.4. In Annex D, point (f) (Level of detail), point 7 shall be replaced by the following: 7. For Division 63 of NACE Rev. 2, the output price variable (No 310) need only be transmitted at the 2 digit level by those Member States whose turnover in this Division of NACE Rev. 2 in a given base year represents less than 4 % of the European Community total.. 4.5. In Annex D, point (h) (Pilot studies), point 3 shall be replaced by the following: 3. assess the feasibility and relevance of collection data on: (i) management activities of holding companies NACE Rev. 2 Groups 64.2 and 70.1; (ii) real estate NACE Rev. 2 Division 68; (iii) research and development NACE Rev. 2 Division 72; (iv) renting activity NACE Rev. 2 Division 77; (v) NACE Rev. 2 Sections K, P, Q, R, S;. 4.6. The following paragraph shall be added to Annex D, point (i) (First reference period): The first reference period for which all variables are to be transmitted in NACE Rev. 2 is the first quarter 2009.. 4.7. In Annex D, point (j) (Transition period) shall be replaced by the following: (j) Transition period A transition period ending no later than 11 August 2008 may be granted for variable No 310 in accordance with the procedure laid down in Article 18. A further transition period of one year may be granted for the implementation of variable No 310 for the NACE Rev. 2 Divisions 52, 69, 70, 71, 73, 78, 80 and 81 in accordance with the procedure laid down in Article 18. In addition to those transition periods, a further transition period of one year may be granted, in accordance with the procedure laid down in Article 18, to those Member States whose turnover in the NACE Rev. 2 activities referred to under heading (a) Scope in a given base year represents less than 1 % of the European Community total.. (1) OJ L 86, 27.3.2001, p. 11. ANNEX IV Annex I of Regulation (EC) No 2150/2002 is amended as follows: 1) Section 1 shall be replaced by the following: Coverage The statistics are to be compiled for all activities classified within the coverage of Section A to U of NACE Rev. 2. These Sections cover all economic activities. This Annex also covers: (a) waste generated by households; (b) waste arising from recovery and/or disposal operations.. 2) In Section 8, point 1.1 shall be replaced by the following: 1.1. the following items, as described in terms of NACE Rev. 2: Item No NACE Rev. 2 code Description 1 Division 01 Crop and animal production, hunting and related service activities Division 02 Forestry and logging 2 Division 03 Fishing and aquaculture 3 Section B Mining and quarrying 4 Division 10 Manufacture of food products Division 11 Manufacture of beverages Division 12 Manufacture of tobacco products 5 Division 13 Manufacture of textiles Division 14 Manufacture of wearing apparel Division 15 Manufacture of leather and related products 6 Division 16 Manufacture of wood and of products of wood and cork, except furniture; manufacture of articles of straw and plaiting materials 7 Division 17 Manufacture of paper and paper products Division 18 Printing and reproduction of recorded media 8 Division 19 Manufacture of coke and refined petroleum products 9 Division 20 Manufacture of chemicals and chemical products Division 21 Manufacture of basic pharmaceutical products and pharmaceutical preparations Division 22 Manufacture of rubber and plastic products 10 Division 23 Manufacture of other non-metallic mineral products 11 Division 24 Manufacture of basic metals Division 25 Manufacture of fabricated metal products, except machinery and equipment 12 Division 26 Manufacture of computer, electronic and optical products Division 27 Manufacture of electrical equipment Division 28 Manufacture of machinery and equipment n.e.c. Division 29 Manufacture of motor vehicles, trailers and semi-trailers Division 30 Manufacture of other transport equipment 13 Division 31 Manufacture of furniture Division 32 Other manufacturing Division 33 Repair and installation of machinery and equipment 14 Section D Electricity, gas, steam and air conditioning supply 15 Division 36 Water collection, treatment and supply Division 37 Sewerage Division 39 Remediation activities and other waste management services 16 Division 38 Waste collection, treatment and disposal activities; materials recovery 17 Section F Construction 18 Service activities: Section G, except 46.77 Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transportation and storage Section I Accommodation and food service activities Section J Information and communication Section K Financial and insurance activities Section L Real estate activities Section M Professional, scientific and technical activities Section N Administrative and support service activities Section O Public administration and defence; compulsory social security Section P Education Section Q Human health and social work activities Section R Arts, entertainment and recreation Section S Other service activities Section T Activities of households as employers; undifferentiated goods- and services-producing activities of households for own use Section U Activities of extraterritorial organisations and bodies 19 Class 46.77 Wholesale of waste and scrap ANNEX V Annex I, point (b) of Regulation (EC) No 808/2004 shall be replaced by the following: (b) Coverage This module covers business activities within Sections C to N and R and Division 95 of the statistical classification of economic activities in the European Community (NACE Rev. 2). Section K will be included subject to successful prior pilot studies. The statistics will be compiled for enterprise units..